PER CURIAM:
Giles Jones, appointed counsel for Nery Alexis Bonilla, has filed a motion to withdraw supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Bonilla’s conviction and sentence are AFFIRMED. In light of our affirmance of his conviction and sentence, Bonilla’s Motion to Dismiss Counsel and Proceed Pro Se is DENIED as moot.